EXHIBIT 99.1 Eric Branderizto join Tesla asVice President, Corporate Controller and Chief AccountingOfficer PALOALTO, CA –September 23, 2016–Today, Tesla announced Eric Branderiz will join the companyon Monday, October 24 2016 as Vice President, Corporate Controller and Chief Accounting Officer. Eric brings accounting and solar expertise to Tesla after 6years at SunPowerCorporation and is a Certified Public Accountant with aBusiness Commerce Degree from theUniversity of Alberta, Canada. Eric was most recently SunPower’s Senior Vice President,Corporate Controller and Chief AccountingOfficer. Press Contactpress@teslamotors.com
